DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.   Applicant is arguing about limitations added to the claims in an amendment, which create a new combination(s) of limitations for examination. Please see below for new grounds of rejection, necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, and 18 have been amended to recite the limitation “wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base”.  This limitation is in the context of tab #216 in the disclosure, which according to the disclosure, “extends down from back side 201 of tray base 200” (see also Figure 4, where tab #216 clearly projects “outward” from the base).  Thus, the limitation adds new matter, though Examiner notes that it appears that the limitation would also appear to add new matter in the context of mount tab #204, which extends upward from the base.  Claims 2-6, 10-14, 17, and 19-20 are rejected insofar as they are dependent on claims 1, 9, or 17, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (US 2017/0205086) in view of Kim et al. (US 2019/0212018: previously cited) and Sjogren (US 2016/0334155).
Regarding claim 1, Yanase et al. discloses a tray for an HVAC controller, the tray comprising: 
a tray base (see at least Annotated Figure 6, below: “bottom plate”); 
a first mounting tab secured to the tray base and configured to interlock with a corresponding mount of a cabinet of an HVAC system (see at least Annotated Figure 5, below: mounting tab; paragraphs [0030]-[0032]); 
a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Annotated Figure 6, below “mounting bracket” and “aperture”); 
a drip wall that extends up from the tray base at an angle and protrudes outward from  the tray base, wherein the angle is less than 90 degrees so that condensate that drips onto the drip wall drains off of the drip wall toward a back side of the tray base (see at least Annotated Figure 6, below “drip wall”); 
a cover extending up from the tray base, the cover comprising a wall and a top plate (see at least Annotated Figure 6, below “cover” including “top plate” and “wall”); and 
wherein the cover protects a component of the HVAC controller from impact when the HVAC controller is installed in the tray (see at least paragraphs [0030], [0032]).
Yanase et al. does not disclose that the cabinet of the HVAC system is of an indoor unit.
Kim et al. teaches another HVAC system wherein the cabinet includes both the indoor unit and the outdoor unit portions of the HVAC system (see at least paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yanase et al. with the cabinet of the HVAC system is of an indoor unit, as taught by Kim et al., to improve the system of Yanase et al. by allowing the unit to be more flexibly installed (see at least Kim et al. paragraphs [0003]-[0005]).
Yanase et al. does not disclose wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base.
Sjogren teaches another tray for an HVAC controller having a first mounting tab, wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base (see at least paragraphs [0034]-[0035]: screw openings #34 are part of a mounting tab(s) that are positioned within the tray base and do not protrude outwardly: best seen in Figures 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Yanase et al. with wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base, as taught by Sjogren, to improve the tray of Yanase et al. by improving the aesthetic appearance of the tray base and by preventing damage from external impact to the mounting tab(s).  
Regarding claim 2, Yanase et al. further discloses comprising: a second mounting tab secured to the tray base and configured to receive an edge of the HVAC controller (see at least paragraph [0041]; board #20 is engaged into catches #21f); and a mounting point formed into the tray base for receiving a fastener to secure the HVAC controller to the tray (see at least paragraph [0042]).
Regarding claim 3, While Yanase et al. further discloses that the top plate is attached to the wall (see at least paragraphs [0030]-[0032]), Yanase et al. does not disclose wherein the top plate comprises a locking tab that removably secures the top plate to the wall.
Kim et al. further teaches a top plate is attached to the wall of an HVAC controller tray (see at least paragraph [0091]: the first casing #1930 being hooked by the step of frame #1920 is indicative of a tab).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yanase et al. with wherein the top plate comprises a locking tab that removably secures the top plate to the wall, as taught by Kim et al., to improve the system of Yanase et al. by allowing for a secure, removable attachment, thus allowing for easier replacement of the HVAC controller.  
Regarding claim 4, Yanase et al. further discloses wherein the top plate comprises a plurality of perforations (see at least Annotated Figure 6, below).  
Regarding claim 5, Yanase et al. further discloses wherein the wall wraps around a corner of the tray base (see at least Figure 7, the wall portion #6b surrounds the tray base #16c).  
Regarding claim 6, Yanase et al. further discloses wherein the drip wall comprises at least one guide configured to prevent condensate from dripping off either side of the drip wall (see at least Annotated Figure 6, below).

Claim(s) 9-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (US 2017/0205086) in view of Kim et al. (US 2019/0212018: previously cited) and Jewell et al. (US 2016/0252260: previously cited) and Sjogren (US 2016/0334155).
Regarding claim 9, Yanase et al. discloses an HVAC system comprising: a unit comprising:
an evaporator coil disposed within a cabinet of the unit and configured to provide a cooling duty to air of an enclosed space (see at least [0027]: heat exchanger within indoor or outdoor unit of HVAC system acts an evaporator depending on mode and is structurally identical whether condenser or evaporator);
an HVAC controller (see at least #17/#20);
a tray configured to secure the HVAC controller thereto (see at least paragraphs [0030]-[0032]), the tray comprising: 
a tray base (see at least Annotated Figure 6, below: “bottom plate”); 
a first mounting tab secured to the tray base and configured to interlock with a corresponding mount of a cabinet of an HVAC system (see at least Annotated Figure 5, below: mounting tab; paragraphs [0030]-[0032]); 
a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Annotated Figure 6, below “mounting bracket” and “aperture”); 
a drip wall that extends up from the tray base at an angle and protrudes outward from the tray base, wherein the angle is less than 90 degrees so that condensate that drips onto the drip wall drains off of the drip wall toward a back side of the tray base (see at least Annotated Figure 6, below “drip wall”); 
a cover extending up from the tray base, the cover comprising a wall and a top plate (see at least Annotated Figure 6, below “cover” including “top plate” and “wall”); and 
wherein the cover protects a component of the HVAC controller from impact when the HVAC controller is installed in the tray (see at least paragraphs [0030], [0032]).
Yanase et al. does not disclose that the cabinet/unit of the HVAC system is of an indoor unit.
Kim et al. teaches another HVAC system/method wherein the cabinet includes both the indoor unit and the outdoor unit portions of the HVAC system (see at least paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yanase et al. with the cabinet/unit of the HVAC system is of an indoor unit, as taught by Kim et al., to improve the system/method of Yanase et al. by allowing the unit to be more flexibly installed (see at least Kim et al. paragraphs [0003]-[0005]).
Yanase et al. is silent regarding a circuit breaker disposed within the cabinet and configured to provide electrical power to the indoor unit.
However, such provision is old and well-known in the art, as evidenced by Jewell et al. (see at least paragraph [0038]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the HVAC system of Yanase et al. with a circuit breaker disposed within the cabinet and configured to provide electrical power to the indoor unit, since, as evidenced by Jewell et al., such provision was old and well-known in the art and would provide the benefit of selectively providing power to the indoor unit.  
Yanase et al. does not disclose wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base.
Sjogren teaches another tray for an HVAC controller having a first mounting tab, wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base (see at least paragraphs [0034]-[0035]: screw openings #34 are part of a mounting tab(s) that are positioned within the tray base and do not protrude outwardly: best seen in Figures 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Yanase et al. with wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base, as taught by Sjogren, to improve the tray of Yanase et al. by improving the aesthetic appearance of the tray base and by preventing damage from external impact to the mounting tab(s).  

Regarding claim 10, Yanase et al. further discloses comprising: a second mounting tab secured to the tray base and configured to receive an edge of the HVAC controller (see at least paragraph [0041]; board #20 is engaged into catches #21f); and a mounting point formed into the tray base for receiving a fastener to secure the HVAC controller to the tray (see at least paragraph [0042]).
Regarding claim 11, While Yanase et al. further discloses that the top plate is attached to the wall (see at least paragraphs [0030]-[0032]), Yanase et al. does not disclose wherein the top plate comprises a locking tab that removably secures the top plate to the wall.
Kim et al. further teaches a top plate is attached to the wall of an HVAC controller tray (see at least paragraph [0091]: the first casing #1930 being hooked by the step of frame #1920 is indicative of a tab).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yanase et al. with wherein the top plate comprises a locking tab that removably secures the top plate to the wall, as taught by Kim et al., to improve the system of Yanase et al. by allowing for a secure, removable attachment, thus allowing for easier replacement of the HVAC controller.  
Regarding claim 12, Yanase et al. further discloses wherein the top plate comprises a plurality of perforations (see at least Annotated Figure 6, below).  
Regarding claim 13, Yanase et al. further discloses wherein the wall wraps around a corner of the tray base (see at least Figure 7, the wall portion #6b surrounds the tray base #16c).  
Regarding claim 14, Yanase et al. further discloses wherein the drip wall comprises at least one guide configured to prevent condensate from dripping off either side of the drip wall (see at least Annotated Figure 6, below).
Regarding claim 17, Yanase et al. in view of Kim et al. further discloses wherein the indoor unit is oriented in an upflow configuration (see at least Kim Figure 4 and 5, since the blower and exchanger relationship is as discussed by Applicant with respect to upflow, Yanase in view of Kim et al. meets the claim).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (US 2017/0205086) in view of Kim et al. (US 2019/0212018: previously cited) and Sjogren (US 2016/0334155).
Regarding claim 18, Yanase et al. discloses a method of protecting an HVAC controller from condensate, the method comprising:
securing the HVAC controller to a tray (see at least paragraphs [0030]-[0032]), the tray comprising: 
a tray base (see at least Annotated Figure 6, below: “bottom plate”); 
a first mounting tab secured to the tray base and configured to interlock with a corresponding mount of a cabinet of an HVAC system (see at least Annotated Figure 5, below: mounting tab; paragraphs [0030]-[0032]); 
a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Annotated Figure 6, below “mounting bracket” and “aperture”); 
a drip wall that extends up from the tray base at an angle and protrudes outward from  the tray base, wherein the angle is less than 90 degrees so that condensate that drips onto the drip wall drains off of the drip wall toward a back side of the tray base (see at least Annotated Figure 6, below “drip wall”); 
a cover extending up from the tray base, the cover comprising a wall and a top plate (see at least Annotated Figure 6, below “cover” including “top plate” and “wall”); and 
wherein the cover protects a component of the HVAC controller from impact when the HVAC controller is installed in the tray (see at least paragraphs [0030], [0032]).
Yanase et al. does not disclose that the cabinet of the HVAC system is of an indoor unit.
Kim et al. teaches another HVAC system/method wherein the cabinet includes both the indoor unit and the outdoor unit portions of the HVAC system (see at least paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yanase et al. with the cabinet of the HVAC system is of an indoor unit, as taught by Kim et al., to improve the system/method of Yanase et al. by allowing the unit to be more flexibly installed (see at least Kim et al. paragraphs [0003]-[0005]).
Yanase et al. does not disclose wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base.
Sjogren teaches another tray for an HVAC controller having a first mounting tab, wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base (see at least paragraphs [0034]-[0035]: screw openings #34 are part of a mounting tab(s) that are positioned within the tray base and do not protrude outwardly: best seen in Figures 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Yanase et al. with wherein the first mounting tab is positioned within the tray base and does not protrude outward from the tray base, as taught by Sjogren, to improve the tray of Yanase et al. by improving the aesthetic appearance of the tray base and by preventing damage from external impact to the mounting tab(s).  

Regarding claim 19, Yanase et al. further discloses wherein the securing comprises inserting an edge of a PCB of the HVAC controller into a second mounting tab associated with a tray base of the tray (see at least paragraph [0041]; board #20 is engaged into catches #21f).
Regarding claim 20, Yanase et al. as modified by Kim et al. further discloses comprising securing the tray within a cabinet of an indoor unit of an HVAC system (see at least paragraphs [0030]-[0032]).


    PNG
    media_image1.png
    740
    759
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    712
    786
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763